DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 29 Dec 2020 for application number 16/026,519. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks and Claims.
Claims 1-2, 4-10, 12-16, and 18-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 21 recites “external program execution information” when only “program execution information” was previously recited.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 17 recites “external program execution information” when only “program execution information” was previously recited.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “foreground detection module” and “quick menu module,” in claims 1, 7, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0028918 A1) in view of Carrigan et al. [hereinafter as Carrigan] (US 2018/0329585 A1) further in view of Lunsford et al. [hereinafter as Lunsford] (US 2017/0223277) further in view of Wang-Aryattanwanich et al. [hereinafter as Wang] (US 7,992,085 B2).
In reference to claim 1, Kim teaches a computer input system, comprising:
a computer device comprising a foreground detection module and a first communication module, said foreground detection module detecting a usage status of said computer device to output foreground status information, said foreground status information corresponding to a foreground application said computer device is executing in a foreground, said first communication module being electrically connected to said foreground detection module and outputting said foreground status information [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; Fig. 6, paras 0135-0138 disclose a broadcasting terminal 200 used to display a broadcast; an indication that the broadcasting terminal 200 has been accessed is made; Fig. 8, paras 0153-00158 disclose the display of a broadcast on broadcasting terminal 200]; and 
a mobile device comprising a second communication module, a touch screen, and a
quick menu module, said second communication module being communicatively connected to said first communication module to receive said foreground status information, said quick menu module being electrically connected to said second communication module and said touch screen such that said quick menu module correspondingly provides and displays a foreground quick menu on said touch screen according to said foreground status information, and said foreground quick menu comprising a plurality of foreground function options applicable to said foreground application [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions].
	However, while Kim teaches the foreground application is one of the applications [Fig. 6, paras 0135-0138 disclose a broadcasting terminal 200 used to display a broadcast; an indication that the broadcasting terminal 200 has been accessed is made; Fig. 8, paras 0153-00158 disclose the display of a broadcast on broadcasting terminal 200], there is an implication that if a foreground application exists, other applications exist as well (perhaps in the background). As such, Kim does not explicitly teach wherein a plurality of applications be installed in the computer device.
	Carrigan explicitly teaches foreground and background applications and wherein a plurality of applications be installed in the computer device [Fig. 10, paras 0303, 0310, 0314 disclose a music application and a workout application as active applications; the music application is the foreground application, as the interface for the music application is displayed, while the workout application is active in the background].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim and Carrigan before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim to include the functionality as taught by Carrigan in order to obtain an application menu system in which a plurality of applications are installed on the device, with a foreground application. 

However, while Kim and Carrigan teach the foreground application and the foreground function options of the foreground quick menu as expressed above, Kim and Carrigan do not explicitly teach wherein the foreground application has a plurality of function options respectively corresponding to the foreground function options of the foreground quick menu.
Lunsford teaches wherein the foreground application has a plurality of function options respectively corresponding to the foreground function options of the foreground quick menu [para 0069 discloses the ability to mirror an application of one device to another device; this would effectively mirror the foreground function options of Kim to another device; para 0013 discloses copy-paste functionality].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim, Carrigan, and Lunsford before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim and Carrigan to include the functionality as taught by Lunsford in order to obtain an application menu system in which function options may be provided on one device as well as corresponding functions on another device. 
One of ordinary skill in the art wanted to be motivated to obtain an application menu system in which function options may be provided on one device as well as corresponding functions on another device to allow for easier comparison of documents, easier copy and paste functionality, and multi-tasking [Lunsford, para 0001, 0013].
However, while Kim, Carrigan, and Lunsford teach do not explicitly teach foreground status information, foreground application, and foreground function options, as expressed above, Kim, Carrigan, and Lunsford do not explicitly teach wherein said foreground status information comprises program execution information, said program execution information indicates the controlled state of said foreground application, and said quick menu module further completely disables, partially disables or enables said plurality of foreground function options selectively according to said external program execution information.
Wang teaches wherein said foreground status information comprises program execution information, said program execution information indicates the controlled state of said foreground application, and said quick menu module further completely disables, partially disables or enables said plurality of foreground function options selectively according to said external program execution information [col. 9, lines 22-39 disclose that functions may be disabled/enabled based on a particular mode of operation].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim, Carrigan, Lunsford, and Wang before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim, Carrigan, and Lunsford to include the functionality as taught by Wang in order to obtain an application menu system in which functions may be selectively disabled by the system. 
One of ordinary skill in the art wanted to be motivated to obtain an application menu system in which functions may be selectively disabled by the system to provide a less cumbersome, time-consuming, and distracting way of providing information to a user [Wang, col. 1, lines 38-42].

In reference to claim 5, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 1 above.
Kim teaches The computer input system of claim 1, wherein at least one of said plurality of foreground function options is a custom option [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 

In reference to claim 6, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 1 above.
Kim teaches The computer input system of claim 1, wherein at least one of said plurality of foreground function options is a foreground menu [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions on the broadcasted content].

In reference to claim 7, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 1 above.
Kim teaches The computer input system of claim 1, wherein said computer device or said mobile device comprises a switching module, said switching module being capable of selectively outputting a menu control signal, said quick menu module of said mobile device switching to another foreground quick menu displayed on said touch screen upon receiving said menu control signal, and said another foreground quick menu being applicable to said foreground application [Figs. 10-11, paras 0165-0174 disclose another menu of functions displayed on the mobile terminal, related to the broadcasted content on the broadcast terminal].
	
In reference to claim 8, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 1 above.
Kim teaches The computer input system of claim 1, wherein said mobile device is a smart phone, a tablet computer or a personal digital assistant [para 0045 disclose that mobile terminals may be a smart phone, PDA, laptop computer, etc.].

In reference to claim 9, Kim teaches a mobile device, comprising:
a communication module receiving external foreground status information, said
foreground status information corresponding to a foreground application being currently executed on a computer device [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; Fig. 6, paras 0135-0138 disclose a broadcasting terminal 200 used to display a broadcast; an indication that the broadcasting terminal 200 has been accessed is made; Fig. 8, paras 0153-00158 disclose the display of a broadcast on broadcasting terminal 200];
a quick menu module being electrically connected to said communication module
such that said quick menu module provides a foreground quick menu according to said foreground status information; and a touch screen being electrically connected to said quick menu module to display said foreground quick menu, wherein said foreground quick menu comprises a plurality of foreground function options applicable to said foreground application [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions].
However, while Kim teaches the foreground application is one of the applications [Fig. 6, paras 0135-0138 disclose a broadcasting terminal 200 used to display a broadcast; an indication that the broadcasting terminal 200 has been accessed is made; Fig. 8, paras 0153-00158 disclose the display of a broadcast on broadcasting terminal 200], there is an implication that if a foreground application exists, other applications exist as well (perhaps in the background). As such, Kim does not explicitly teach foreground and background applications and wherein a plurality of applications be installed in the computer device.
	Carrigan explicitly teaches foreground and background applications and wherein a plurality of applications be installed in the computer device [Fig. 10, paras 0303, 0310, 0314 disclose a music application and a workout application as active applications; the music application is the foreground 
It would have been obvious to one of ordinary skill in art, having the teachings of Kim and Carrigan before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim to include the functionality as taught by Carrigan in order to obtain an application menu system in which a plurality of applications are installed on the device, with a foreground application. 
One of ordinary skill in the art wanted to be motivated to obtain an application menu system in which a plurality of applications are installed on the device, with a foreground application to provide a faster, more efficient method for managing content [Carrigan, para 0004].
However, while Kim and Carrigan teach the foreground application and the foreground function options of the foreground quick menu as expressed above, Kim and Carrigan do not explicitly teach wherein the foreground application has a plurality of function options respectively corresponding to the foreground function options of the foreground quick menu.
Lunsford teaches wherein the foreground application has a plurality of function options respectively corresponding to the foreground function options of the foreground quick menu [para 0069 discloses the ability to mirror an application of one device to another device; this would effectively mirror the foreground function options of Kim to another device; para 0013 discloses copy-paste functionality].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim, Carrigan, and Lunsford before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim and Carrigan to include the functionality as taught by Lunsford in order to obtain an application menu system in which function options may be provided on one device as well as corresponding functions on another device. 

However, while Kim, Carrigan, and Lunsford teach do not explicitly teach foreground status information, foreground application, and foreground function options, as expressed above, Kim, Carrigan, and Lunsford do not explicitly teach wherein said foreground status information further comprises program execution information, said program execution information indicates the controlled state of said foreground application, and said quick menu module further completely disables, partially disables or enables said plurality of foreground function options selectively according to said external program execution information.
Wang teaches wherein said foreground status information further comprises program execution information, said program execution information indicates the controlled state of said foreground application, and said quick menu module further completely disables, partially disables or enables said plurality of foreground function options selectively according to said external program execution information [col. 9, lines 22-39 disclose that functions may be disabled/enabled based on a particular mode of operation].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim, Carrigan, Lunsford, and Wang before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim, Carrigan, and Lunsford to include the functionality as taught by Wang in order to obtain an application menu system in which functions may be selectively disabled by the system. 


In reference to claim 13, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 9 above.
Kim teaches The mobile device of claim 9, wherein at least one of said plurality of foreground function options is a custom option [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions on the broadcasted content, e.g. customized for the broadcasted content].

In reference to claim 14, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 9 above.
Kim teaches The mobile device of claim 9, wherein at least one of said plurality of foreground function options is a foreground menu [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions on the broadcasted content].

In reference to claim 15, Kim teaches  a non-transitory computer readable storage medium provided with a computer program applicable to a mobile device, said mobile device comprising a touch screen, said computer program being capable of being downloaded into said mobile device to execute the following steps: 
receiving external foreground status information, the foreground status information corresponding to a foreground application being currently executed on a computer device [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; Fig. 6, ;
providing a foreground quick menu according to said foreground status information, wherein said foreground quick menu comprises a plurality of foreground function options applicable to said foreground application; and displaying said foreground quick menu on said touch screen [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions].
However, while Kim teaches the foreground application is one of the applications [Fig. 6, paras 0135-0138 disclose a broadcasting terminal 200 used to display a broadcast; an indication that the broadcasting terminal 200 has been accessed is made; Fig. 8, paras 0153-00158 disclose the display of a broadcast on broadcasting terminal 200], there is an implication that if a foreground application exists, other applications exist as well (perhaps in the background). As such, Kim does not explicitly teach foreground and background applications and wherein a plurality of applications be installed in the computer device.
	Carrigan explicitly teaches foreground and background applications and wherein a plurality of applications be installed in the computer device [Fig. 10, paras 0303, 0310, 0314 disclose a music application and a workout application as active applications; the music application is the foreground application, as the interface for the music application is displayed, while the workout application is active in the background].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim and Carrigan before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim to include the functionality as taught by Carrigan in order to obtain an 
One of ordinary skill in the art wanted to be motivated to obtain an application menu system in which a plurality of applications are installed on the device, with a foreground application to provide a faster, more efficient method for managing content [Carrigan, para 0004].
However, while Kim and Carrigan teach the foreground application and the foreground function options of the foreground quick menu as expressed above, Kim and Carrigan do not explicitly teach wherein the foreground application has a plurality of function options respectively corresponding to the foreground function options of the foreground quick menu.
Lunsford teaches wherein the foreground application has a plurality of function options respectively corresponding to the foreground function options of the foreground quick menu [para 0069 discloses the ability to mirror an application of one device to another device; this would effectively mirror the foreground function options of Kim to another device; para 0013 discloses copy-paste functionality].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim, Carrigan, and Lunsford before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim and Carrigan to include the functionality as taught by Lunsford in order to obtain an application menu system in which function options may be provided on one device as well as corresponding functions on another device. 
One of ordinary skill in the art wanted to be motivated to obtain an application menu system in which function options may be provided on one device as well as corresponding functions on another device to allow for easier comparison of documents, easier copy and paste functionality, and multi-tasking [Lunsford, para 0001, 0013].
foreground status information, foreground application, and foreground function options, as expressed above, Kim, Carrigan, and Lunsford do not explicitly teach completely disabling, partially disabling or enabling said plurality of foreground function options selectively according to external program execution information, wherein said program execution information indicates the controlled state of said foreground application.
Wang teaches completely disabling, partially disabling or enabling said plurality of foreground function options selectively according to external program execution information, wherein said program execution information indicates the controlled state of said foreground application [col. 9, lines 22-39 disclose that functions may be disabled/enabled based on a particular mode of operation].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim, Carrigan, Lunsford, and Wang before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim, Carrigan, and Lunsford to include the functionality as taught by Wang in order to obtain an application menu system in which functions may be selectively disabled by the system. 
One of ordinary skill in the art wanted to be motivated to obtain an application menu system in which functions may be selectively disabled by the system to provide a less cumbersome, time-consuming, and distracting way of providing information to a user [Wang, col. 1, lines 38-42].

In reference to claim 16, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 15 above.
Kim teaches The non-transitory computer readable storage medium of claim 15, wherein said computer program is capable of being downloaded into said mobile device to further execute the following steps: 
accepting one of said plurality of foreground function options on said foreground quick menu as a selected option; and transmitting a piece of selected function information corresponding to said selected option [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions, which may be selected to perform a function on the broadcast terminal].

In reference to claim 19, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 15 above.
Kim teaches The non-transitory computer readable storage medium of claim 15, wherein said computer program is capable of being downloaded into said mobile device to further execute the following step:
providing another foreground quick menu displayed on said touch screen according to a menu control signal, said another foreground quick menu being applicable to said foreground application [Figs. 10-11, paras 0165-0174 disclose another menu of functions displayed on the mobile terminal, related to the broadcasted content on the broadcast terminal].

In reference to claim 20, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 15 above.
Kim teaches The non-transitory computer readable storage medium of claim 15, wherein at least one of said plurality of foreground function options is a custom option [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions on the broadcasted content, e.g. customized for the broadcasted content].

In reference to claim 21, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 15 above.
The non-transitory computer readable storage medium of claim 15, wherein at least one of said plurality of foreground function options is a foreground menu [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions on the broadcasted content].

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Carrigan further in view of Lunsford further in view of Wang further in view of Kamada et al. [hereinafter as Kamada] (US 2010/0107150 A1).
In reference to claim 2, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 1 above.
However, while Kim, Carrigan, Lunsford, and Wang teach said foreground status information as expressed above, Kim, Carrigan, Lunsford, and Wang do not explicitly teach said foreground status information comprises version information corresponding to said foreground application.
Kamada teaches said foreground status information comprises version information corresponding to said foreground application [para 0036, claim 15 discloses version information as status information data].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim, Carrigan, Lunsford, Wang, and Kamada before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim, Carrigan, Lunsford, and Wang to include the functionality as taught by Kamada in order to obtain an application menu system in which version information may be status information. 
One of ordinary skill in the art wanted to be motivated to obtain an application menu system in which version information may be status information to improve system performance and make management activities more efficient [Kamada, para 0003].

In reference to claim 10, claim 10 is rejected by the same rationale as that of claim 2 above.

Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Carrigan further in view of Lunsford further in view of Wang further in view of Strasnick et al. [hereinafter as Strasnick] (US 2003/0182184 A1).
In reference to claim 4, Kim, Carrigan, Lunsford, and Wang teach the invention of claim 1 above.
Kim further teaches said plurality of foreground function options comprises at least one function option, said at least one function option being displayed in a specific region on said touch screen [Figs. 6-7, paras 0135-0152 disclose mobile terminal 100 which may be used to control broadcast terminal 200; the mobile terminal 100 may display a menu (Fig. 7) with various buttons to perform various functions, displayed at particular locations on the screen].
However, Kim, Carrigan, Lunsford, and Wang do not explicitly teach that the function option is a general function option.
Strasnick teaches that the function option is a general function option [para 0045 discloses general editing control for multiple applications].
It would have been obvious to one of ordinary skill in art, having the teachings of Kim, Carrigan, Lunsford, Wang, and Strasnick before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Kim, Carrigan, Lunsford, and Wang to include the functionality as taught by Strasnick in order to obtain an application menu system in which general function option may be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain an application menu system in which general function option may be displayed to provide a desirable, cost-effective system [Strasnick, para 0007].

In reference to claims 12 and 18, claims 12 and 18 are rejected by the same rationale as that of claim 4 above.

Response to Arguments
The 101 Rejection of claims 15-21 has been removed in light of amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Polyulya et al. (US-20160299680-A1) discloses switching a state of an application from a paste disabled state to a paste ready state [para 0539].
	Tsao et al. (US-20080313561-A1) discloses disabling a cut command based on a state [para 0048].
	Beveridge et al. (US-20160364200-A1) discloses remote desktop environment [para 0004].
	Loginov et al. (US-20150012861-A1) discloses copy and paste functions while operating a remote desktop [para 0027].
Eun et al. (US-20150326909-A1) discloses a mobile device as a remote controller [para 0023].

	Cheon et al. (US-20190347216-A1) discloses screen mirroring [para 0068].
	Bostick et al. (US-20170017450-A1) discloses screen mirroring [Abstract].
Lee et al. (US-20140009394-A1) discloses screen mirroring [para 0017].
Patil et al. (US-20170286047-A1) discloses screen mirroring [para 0037].
Dagit, III (US-20130113993-A1) discloses screen mirroring [para 0105].
Turner et al. (US-20150138213-A1) discloses screen mirroring [para 0091].
Momchilov et al. (US-20120084663-A1) discloses screen mirroring [para 0094].
Nabe (US-20160320900-A1) discloses screen mirroring [para 0083].
Park et al. (US-20160249006-A1) discloses screen mirroring [para 0152].
Lee et al. (US-20150326707-A1) discloses screen mirroring [Abstract].
Won et al. (US-20150237493-A1) discloses screen mirroring [para 0054].
Chen (US-20140359477-A1) discloses screen mirroring [para 0051].
	Seo et al. (US-20140089847-A1) discloses screen mirroring [para 0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173